        Case 1:15-cv-08198-WHP Document 240 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
 JUEL ROUNDTREE,                                 :
                                                 :           15cv8198
                       Plaintiff,                :
                                                 :           ORDER
                -against-                        :
                                                 :
 CITY OF NEW YORK, et al.,                       :
                                                 :
                       Defendants.               :
                                                 :

WILLIAM H. PAULEY III, Senior United States District Judge:

               Roundtree requests an extension of time to respond to Defendants’ motion for

summary judgment to June 15, 2021, citing—among other things—his May 12, 2021 release

date. (ECF No. 102.) Roundtree’s application is granted. However, no further extensions will

be granted absent extraordinary circumstances.

               Upon his release, Roundtree is directed to provide his home address to the Clerk

of Court so that this Court and Defendants’ counsel may communicate with him. Roundtree is

also directed to register with the electronic court filing system (“ECF”).

               This Court advises Roundtree that valuable resources are available to him.

Specifically, the Pro Se Office, which provides procedural assistance to pro se litigants, may be

reached at 500 Pearl St., New York, New York, 10007, (212) 805-0175. Additionally, the New

York Legal Assistance Group (“NYLAG”) Legal Clinic for Pro Se Litigants provides free legal

advice to pro se litigants, who may be seen by appointment at 40 Centre St., Room LL22, New

York, New York, 10007. Roundtree is encouraged to contact NYLAG at (212) 659-6190.

               Chambers staff will mail a copy of this Order to Roundtree.

Dated: April 16, 2021
       1HZ<RUN1HZ<RUN
